There was conflicting evidence as to where the wagon was mired. The plaintiff and his witnesses say the wheels sank into the ground on the place where the sewer was located. In that case the defendant would be liable if the insecurity of the ground was caused by imperfect filling, which was work done by the city. The jury might believe this to be the fact, notwithstanding the evidence of the workmen and inspectors that the trench was properly filled.
Some of the defendant's witnesses testified that the place where the wagon was mired was outside the line of the filling, and on a part of the roadway which had not been disturbed in building the sewer. If this was the fact, the softening must have occurred from the effect of the rain on the frosty ground; and as this was so recent that notice of the defect could not be imputed to the city, the defendant would not be liable. I think, therefore, the case should have been left to the jury.
The plaintiff's petition for a new trial is granted.